Buchanan, Ch. J.,
delivered the opinion of the court.
This is an action of Debt for rent in arrear reserved on several leases. And the single question presented for the consideration of the court is, whether interest is legally chargeable on the rent in arrear.
Looking to the clause of re-entry in each of the leases, it would seem to contain a virtual stipulatioi, that the rent reserved should bear interest; not merely from the time at which a re-entry is authorised, as contended for on the part of the appellant, but from the time of its becoming due.
*386But without stopping to examine very closely what is the proper construction of the clause of re-entry, it is sufficient to- say, that in Newson’s Administrator vs. Douglass, 7 Harr. and Johns. 417, it has been settled by this court, that interest is recoverable as of right upon contracts in writing to pay money upon a day certain; as upon bonds, bills of exchange, or promissory notes, though there be no express reservation of interest. And applying the decision in that case to this, it is conclusive of the question. It is true that interest on rent in arrear cannot be distrained for, the distress can only be made for the rent itself. But this is an action of debt, for a stipulated sum of money payable at a day certain; and cannot in principle, we think, be distinguished from Newson’s Administrator vs. Douglass.
JUDGMENT AFFIRMED.